COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Cornelis P. Willig v. Marcela Gutierrez Diaz

Appellate case number:      01-15-00073-CV

Trial court case number:    2014-16063

Trial court:                309th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to file
findings of fact and conclusions of law. On May 28, 2015, the trial court clerk filed a
supplemental clerk’s record, which contains the trial court’s findings of fact and
conclusions of law. Accordingly, we REINSTATE this case on the Court’s active
docket.
       Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: June 4, 2015